Citation Nr: 1234504	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-22 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  His primary military occupational specialty was as a rifleman, and he had service in the Republic of Vietnam from June to November 1967.  His awards and decorations included three awards of the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issue of entitlement to an increased rating for PTSD.  The Board also finds that there is a potential issue of entitlement to a TDIU.  Therefore, the Board is of the opinion that additional development of this case is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 50 percent for his service-connected PTSD.  That disorder is rated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF scale consists of ratings from 100 down to zero, with lower scores indicating a greater degree of severity than higher scores.  

In May 2008, the Veteran's treating VA psychologist reported that since the Veteran's retirement from the Sheriff's Department in 2003, his GAF scores had deteriorated.  Indeed, VA treatment records, dated from June 2007 to April 2009, generally, support that finding.  However, there are no records on file reflecting his treatment for PTSD since April 2009.  During the time from June 2007 to April 2009, the Veteran was also diagnosed with depressive disorder.  Service connection has not been established for that disorder.  

In June 2008, VA last examined the Veteran to determine the extent of impairment attributable to his service-connected PTSD.  At that time, he was also found to have adjustment disorder with depressed mood.  Again, service connection has not been established for that disorder.  

In light of the Veteran's deteriorating GAF and the fact that he last underwent a VA examination more than four years ago, the Board agrees with the Veteran's representative that a new VA examination is warranted.  

In August 2012, the Veteran's representative raised contentions to the effect that the Veteran was unemployable due to his multiple service-connected disabilities.  Therefore, he maintained that a TDIU was warranted.  

Claims for higher evaluations are deemed to include a claim for a TDIU, when, as in this case, the appellant claims he is unable to work due to a service connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).

A total disability rating for compensation may be assigned, even though the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Where, the Veteran has multiple service-connected disabilities, one disability must be at least 40 percent disabling, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It must then be shown that the Veteran is, in fact, unemployable due to his service-connected disabilities.  

In this case, the Veteran has a combined schedular rating of 80 percent, due to the following service-connected disabilities:  PTSD, evaluated as 50 percent disabling:  the residuals of a shell fragment wound of the back, evaluated as 20 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; a back scar, evaluated as 10 percent disabling; a left forearm scar, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; weakness of the left flexor carpi ulnaris muscle group, evaluated as noncompensable; and a hearing loss disability, evaluated as noncompensable.  

In light of the foregoing discussion, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED for the following actions:  

1.  Notify the Veteran of VA's duties to assist him in the development of his claim of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  Request that the Veteran provide the name and address of all health care providers, VA and non-VA, who have recently treated him for PTSD.  If the Veteran is unable to recall the name and address of the health care provider, he should provide the name and address of the facility where he was treated.  He should also be asked to provide the dates of such treatment.  This should include, but is not limited to, all VA health care providers who have treated him for PTSD since April 2009.  

If the Veteran's treatment records are held by an individual or entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

If the requested records are held by an entity or individual not affiliated with the federal government, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011)  .

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a psychiatric examination to determine the extent of impairment attributable to his service-connected PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

If PTSD is diagnosed, the examiner must identify and explain the symptoms of that diagnosis.  In so doing, the examiner must distinguish those symptoms from those of any other psychiatric disability found to be present.  

The examiner must also explain the effect of the Veteran's PTSD on the Veteran's ordinary activities, including his occupation and social activities.  In so doing, the examiner must assign a GAF for the Veteran's PTSD only and explain the meaning of that GAF.  

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for a comprehensive examination to determine the effect of his service-connected disabilities on his ability to secure and maintain substantially gainful employment.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The examiner must render an opinion as to whether the Veteran's service-connected disorders, by themselves, render the Veteran incapable of securing or maintaining a substantially gainful employment.  

Please note, substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Advancing age and nonservice-connected disability may not be considered in making this determination.  38 C.F.R. § 3.341(a), 4.19 (2011).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

5.  The Veteran is advised that it is his responsibility to report for the scheduled examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examinations, a copy of the notice informing him of the date, time, and place of the examination must be associated with claims folder.  

6.  When the actions requested in parts 1, 2, 3, 4, and 5 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a rating in excess of PTSD.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, that issue should be returned to the Board for further appellate action. 

Also adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, inform the Veteran of his appellate rights.  If, and only if, he perfects an appeal with respect to that claim, associate that claim with the current appeal and return it to the Board for appellate action.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


